

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT ("Agreement") is made by and between Friendlyway
Corp., a duly organized Nevada corporation (“Employer”), and Adam Self, a
resident of the State of California (“Employee”).


WITNESSETH:


WHEREAS, Employer is in need of persons with experience at the executive level
in developing, organizing and managing IT strategies including product hardware
and software in the telecommunications industry; and


WHEREAS, Employee has a substantial amount of the IT and network experience
needed by Employer; and


WHEREAS, Employee is willing to be employed by Employer, and Employer is willing
to employ Employee, on the terms, covenants and conditions hereinafter set
forth; and


WHEREAS, Employer and its affiliates have accumulated valuable and confidential
information, including, without limitation, trade secrets and know-how relating
to technology, equipment, marketing plans, acquisition plans, sources of supply,
business strategies and other business records; and


WHEREAS, the giving of the covenants contained herein is a condition precedent
to the employment of Employee by Employer and Employee acknowledges that the
execution of this Agreement and the entering into of these covenants is an
express condition of his employment by Employer and that said covenants are
given in consideration for such employment and the other benefits conferred upon
him by this Agreement; and


NOW, THEREFORE, in consideration of such employment and other valuable
consideration, the receipt and adequacy of which is hereby acknowledged,
Employer and Employee hereby agree as follows:


SECTION I. EMPLOYMENT OF EMPLOYEE
 
Employer hereby employs, engages and hires Employee as Chief Information
Officer, and Employee hereby accepts and agrees to such hiring, engagement and
employment, subject to the direct supervision and direction of the President and
CEO of Employer, as well as the general supervision of the Board of Directors of
Employer. Employee shall perform duties as are customarily performed by one
holding such position in other, same or similar businesses or enterprises as
that engaged in by Employer, and shall also additionally render such other and
unrelated services and duties as may be assigned to him from time to time by
Employer.


SECTION II. EMPLOYEE’S PERFORMANCE
 
Employee hereby agrees that he will, at all times, faithfully, industriously and
to the best of his ability, experience and talents, perform all of the duties
that may be required of and from him pursuant to the express and implicit terms
hereof, to the reasonable satisfaction of Employer.


SECTION III. COMPENSATION OF EMPLOYEE
 
Employer shall pay Employee, and Employee shall accept from Employer, in full
payment for Employee's services hereunder, compensation as follows:



A.           
Salary. Employee shall be paid a salary of $100,000 per year, which salary shall
be payable in equal installments on the 1st and 15th days of each calendar
month, in arrears, subject to deduction of all lawful and required withholding.
Employer may, in its sole discretion, for any payment period hereunder, elect to
pay up to 100% of Employee’s salary in shares of Employer’s $.0001 par value
Common Stock. Any such shares issued to Employee shall be valued as follows:
each share of Employer Common Stock shall be issued at a per share price
identified by the company on the first of each month. The compensation due
Employee shall be divided by the per share value of Employer’s Common Stock, as
determined by the foregoing, to determine the number of shares owed Employee.

 

--------------------------------------------------------------------------------



 

B.           
Insurance and Other Benefits. As further consideration for the covenants
contained herein, Employer will provide Employee with such insurance, welfare,
sick leave and other benefits as may be established by Employer from time to
time with respect to its employees in accordance with Employer’s established
procedures.




C.           
Other Compensation Plans. Employee shall be entitled to participate, to the same
extent as is provided to other persons employed by Employer, in any future stock
bonus plan, stock option plan or employee stock ownership plan of Employer.




D.           
Expenses. It is acknowledged that, during the term of employment, Employee will
be required to incur ordinary and necessary business expenses on behalf of
Employer in connection with the performance of his duties hereunder. Employer
shall reimburse Employee promptly the amount of all such expenses upon
presentation of itemized vouchers or other evidence of those expenditures. Any
single expense item in excess of $1,000.00 shall be approved by Employer prior
to the incurrence of such expense.




E.           
Vacations. Employee shall be entitled to two (2) weeks paid vacation each year
for the term of this Agreement. Such vacations shall be taken at such times as
Employer designates as to time-of-year. Vacation time can be accumulated
year-to-year up to three years maximum.



SECTION IV. COMPANY POLICIES
 
Employee agrees to abide by the policies, rules, regulations or usages
applicable to Employee as established by Employer from time to time and provided
to Employee in writing.


SECTION V. CONFIDENTIALITY AGREEMENT; NON-COMPETITION AGREEMENT
 

A.           
In consideration of Employer’s executing this Agreement, Employee shall have
executed, prior to the execution of this Agreement, a Confidentiality Agreement
(the “Confidentiality Agreement”), in the form attached hereto as Exhibit “A”.




B.           
In consideration of Employer’s executing this Agreement, Employee agrees,
effective as of the date hereof, to sign and be bound by the obligations of an
Agreement Not to Compete (the “Non-Competition Agreement”), in the form attached
hereto as Exhibit “B”.




C.           
The obligations under the Confidentiality Agreement and the Non-Competition
Agreement shall survive the termination of this Agreement.



SECTION VI. TERM AND TERMINATION
 

A.           
Term. The term of this Agreement shall be a period of twenty-four (24) months,
commencing on the date hereof.




B.           
Termination. Employer agrees not to terminate this Agreement except for "just
cause", and agrees to give Employee written notice of its belief that acts or
events constituting "just cause" exist. Employee has the right to cure, within
thirty (30) days of Employer's giving of such notice, the acts, events or
conditions which led to Employer's notice. For purposes of this Agreement, "just
cause" shall mean (1) the willful failure or refusal of Employee to implement or
follow the written policies or directions of Employer's Board of Directors,
provided that Employee's failure or refusal is not based upon Employee's belief
in good faith, as expressed to Employer in writing, that the implementation
thereof would be unlawful; (2) conduct which is inconsistent with Employee's
position with Employer and which results in a material adverse effect (financial
or otherwise) or misappropriation of assets of Employer; (3) conduct which
violates the provisions contained in the Confidentiality Agreement or the
Non-Competition Agreement; (4) the intentional causing of material damage to
Employer's physical property; and (5) any act involving personal dishonesty or
criminal conduct against Employer.




--------------------------------------------------------------------------------


Although Employer retains the right to terminate Employee for any reason not
specified above, Employer agrees that if it discharges Employee for any reason
other than just cause, as is solely defined above, Employee will be entitled to
participate in all benefit programs, for one year or the remainder of the
current term, original or renewal, as the case may be, of employment, whichever
is more.


If Employee should cease his employment hereunder voluntarily for any reason, or
is terminated for just cause, all compensation and benefits payable to Employee
shall thereupon, without any further writing or act, cease, lapse and be
terminated. However, all defined compensation, benefits and reimbursements which
accrued prior to Employee's ceasing employment or termination, will become
immediately due and payable and shall be payable to Employee’s estate should his
employment cease due to death.


SECTION VII. COMPLETE AGREEMENT
 
This Agreement contains the complete agreement concerning the employment
arrangement between the parties hereto and shall, as of the effective date
hereof, supersede all other agreements between the parties. The parties hereto
stipulate that neither of them has made any representation with respect to the
subject matter of this Agreement or any representations including the execution
and delivery hereof, except such representations as are specifically set forth
herein and each of the parties hereto acknowledges that he or it has relied on
his or its own judgment in entering into this Agreement. The parties hereto
further acknowledge that any payments or representations that may have
heretofore been made by either of them to the other are of no effect and that
neither of them has relied thereon in connection with his or its dealings with
the other.


SECTION VIII. WAIVER; MODIFICATION
 
The waiver by either party of a breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any
subsequent breach hereof. No waiver or modification of this Agreement or of any
covenant, condition or limitation herein contained shall be valid unless in
writing and duly executed by the party to be charged therewith and no evidence
of any waiver or modification shall be offered or received in evidence of any
proceeding or litigation between the parties hereto arising out of, or
affecting, this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid, and the parties further agree that the provisions of this Section IX
may not be waived except as herein set forth.


SECTION IX. SEVERABILITY
 
All agreements and covenants contained herein are severable, and in the event
any one of them, with the exception of those contained in Sections I, III, IV
and V hereof, shall be held to be invalid in any proceeding or litigation
between the parties, this Agreement shall be interpreted as if such invalid
agreements or covenants were not contained herein.


SECTION X. NOTICES
 
Any and all notices will be sufficient if furnished in writing, sent by
registered mail to his last known residence, in case of Employee, or, in case of
Employer, to its principal office address.


SECTION XI. CORPORATE AUTHORITY OF EMPLOYER
 
The execution of this Agreement by Employer has been approved by the Board of
Directors of Employer.


SECTION XII. REPRESENTATIONS OF EMPLOYEE
 

A.           
Employee hereby represents to Employer that he is under no legal disability with
respect to his entering into this Agreement.




B.           
Receipt of Disclosure. Employee hereby represents and warrants that he has
received and reviewed (1) Employer’s Annual Reports on Form 10-KSB, as filed
with the SEC, (2) Employer’s Quarterly Reports on Form 10-QSB, as filed with the
SEC, (3) Employer’s Current Reports on Form 8-K, as amended and as filed with
the SEC,. With respect to such information, Employee further represents and
warrants that he has had an opportunity to ask questions of, and to receive
answers from, the officers of Employer.

 

--------------------------------------------------------------------------------



 

C.           
Representations Relating to Employer Common Stock. Employee represents and
warrants to Employer that the shares of Employer common stock being acquired
pursuant to this Employment Agreement are being acquired for his own account and
for investment and not with a view to the public resale or distribution of such
shares and further acknowledges that the shares being issued have not been
registered under the Securities Act or any state securities law and are
“restricted securities”, as that term is defined in Rule 144 promulgated by the
SEC, and must be held indefinitely, unless they are subsequently registered or
an exemption from such registration is available.




D.           
Consent to Legend. Employee consents to the placement of a legend restricting
future transfer on the share certificates representing the Employer common stock
delivered hereunder, which legend shall be in the following, or similar, form:



“THE STOCK REPRESENTED BY THIS CERTIFICATE HAS BEEN ISSUED IN RELIANCE UPON THE
EXEMPTION FROM REGISTRATION AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT OF
1933, AS AMENDED. THE STOCK MAY NOT BE TRANSFERRED WITHOUT REGISTRATION EXCEPT
IN TRANSACTIONS EXEMPT FROM SUCH REGISTRATION.”


SECTION XIII. COUNTERPARTS
 
This Agreement may be executed in duplicate counterparts, each of which shall be
deemed an original and, together, shall constitute one and the same agreement,
with one counterpart being delivered to each party hereto.


SECTION XIV. BENEFIT
 
The provisions of this Agreement shall extend to the successors, surviving
corporations and assigns of Employer and to any purchaser of substantially all
of the assets and business of Employer. The term "Employer" shall be deemed to
include Employer, any joint venture, partnership, limited liability company,
corporation or other juridical entity, in which Employer shall have an interest,
financial or otherwise.


SECTION XV. ARBITRATION
 
The parties agree that any dispute arising between them related to this
Agreement or the performance hereof shall be submitted for resolution to the
American Arbitration Association for arbitration in the Denver, Colorado, office
of the Association under the then-current rules of arbitration. The Arbitrator
or Arbitrators shall have the authority to award to the prevailing party its
reasonable costs and attorneys fees. Any award of the Arbitrators may be entered
as a judgment in any court competent jurisdiction.


Notwithstanding the provisions contained in the foregoing paragraph, the parties
hereto agree that Employer may, at its election and without delivering the
notice to Employee required in Section VI(B) hereof, seek injunctive or other
equitable relief from a court of competent jurisdiction for a violation or
violations by Employee of the Confidentiality Agreement or the Non-Competition
Agreement.


SECTION XVI. LEGAL REPRESENTATION
 
Employer and Employee both acknowledge that each has utilized separate legal
counsel with respect to this Agreement. Specifically, Employee acknowledges that
the law firm of Newlan & Newlan has drafted this Agreement on behalf of
Employer. EMPLOYEE IS ADMONISHED TO SEEK HIS OWN LEGAL COUNSEL.


SECTION XVII. GOVERNING LAW
 
It is the intention of the parties hereto that this Agreement and the
performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
Colorado, and that, in any action, special proceeding or other proceeding that
may be brought arising out of, in connection with or by reason of this
Agreement, the laws of the State of Colorado shall be applicable and shall
govern to the exclusion of the law of any other forum, without regard to the
jurisdiction in which any such action or special proceeding may be instituted.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
2nd day of August, 2006.




 





  Friendlyway Corp         By:
/s/ Kenneth J. Upcraft
   
Kenneth J. Upcraft
   
President and CEO
                           
/s/ Adam Self
   
Adam Self
   
Individual

 
 



--------------------------------------------------------------------------------












Exhibit “A”


Confidentiality Agreement





















--------------------------------------------------------------------------------




 




August 2, 2006




Friendlyway Corp.
7222 Commerce Center Drive, Suite 240
Colorado Springs, Colorado 80919



 
Re:
Confidentiality Agreement



Gentlemen:


In connection with the execution of an employment agreement (the “Employment
Agreement”) between the undersigned and Friendlyway Corp. (together with
affiliates, the “Company”), the Company will furnish to the undersigned certain
information concerning its business, financial position, operations, business
contacts, assets and liabilities. As a condition to such information’s being
furnished to the undersigned and as a condition to the undersigned’s entering
into an employment agreement with the Company, the undersigned agrees to treat
any information concerning the Company (whether prepared by the Company, its
advisors, or otherwise, and irrespective of the form of communication) which is
furnished to the undersigned now or in the future by or on behalf of the Company
(together with the material described below, herein collectively referred to as
the “Confidential Material”) in accordance with the provisions of this letter
agreement, and to take or abstain from taking certain other actions hereinafter
set forth.


The undersigned understands that the term “Confidential Material” also includes
all notes, analysis, compilations, studies, interpretations or other documents
prepared by the Company or its representatives which contain, reflect or are
based upon, in whole or in part, the information furnished to the undersigned.
The term “Confidential Material” does not include information which (A) is or
becomes generally available to the public other than as a result of a disclosure
by the undersigned, or (B) was lawfully within the undersigned’s possession
prior to its being furnished to the undersigned by or on behalf of the Company,
provided that the source of such information was not known by the undersigned to
be bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the Company or any other party with
respect to such information, or (C) is disclosed to the undersigned by a third
party, provided that such third party was not known by the undersigned to be
bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the Company or any other party with
respect to such information.


The undersigned hereby agrees that he will use the Confidential Material solely
in connection with the undersigned’s performance of his duties under the
employment agreement, that the Confidential Material will be kept confidential
and that the undersigned will not disclose any of the Confidential Material in
any manner whatsoever.


The undersigned hereby agrees that he shall not reverse engineer, reverse
assemble or otherwise attempt to recreate or duplicate any model or working
model capable of performing the functions of any portion or all of the Company’s
Wireless Internet access system included in the Confidential Material.


In the event that the undersigned is requested or required (by oral questions,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process) to disclose any
of the Confidential Material, the undersigned will provide the Company with
prompt written notice of any such request or requirement so that the Company may
seek a protective order or other appropriate remedy and/or waive compliance with
the provisions of this letter agreement. If, in the absence of a protective
order or other remedy or the receipt of a waiver by the Company, the undersigned
is, nonetheless, in the opinion of counsel, legally compelled to disclose
Confidential Material, the undersigned may, without liability hereunder,
disclose only that portion of the Confidential Material specifically required by
an order of Court. Additionally, the undersigned shall make every reasonable
effort and take every reasonable action, including, without limitation, by
cooperating with the Company, to obtain an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the Confidential
Material.



--------------------------------------------------------------------------------


Upon termination of the Employment Agreement or at any time upon the request of
the Company, the undersigned will promptly deliver to the Company or certify
destruction of, at the Company’s direction, all Confidential Material (and all
copies thereof) furnished to the undersigned by or on behalf of the Company
pursuant hereto. All oral Confidential Material provided to the undersigned
shall continue to be held confidential hereunder. Notwithstanding the return or
destruction of the Confidential Material, the undersigned will continue to be
bound by obligations of confidentiality hereunder.


The undersigned agrees that the Company, without prejudice to any rights to
judicial relief he may otherwise have, shall be entitled to equitable relief,
including injunctive relief and specific performance, in the event of any breach
of the provisions of this letter agreement and that the undersigned will not
oppose the granting of such relief. The undersigned also agrees that he will not
seek and agrees to waive any requirement for the securing and posting of a bond
in connection with the Company’s seeking or obtaining such relief. In the event
of litigation relating to this letter agreement, if a court of competent
jurisdiction determines that the undersigned has breached this letter agreement,
then the undersigned will be liable to pay to the Company the reasonable legal
fees incurred in connection with such litigation, including any appeal
therefrom. Also, in the event a court of competent jurisdiction determines that
the undersigned has not breached this letter agreement, then the Company will be
liable to pay to the undersigned the reasonable legal fees incurred in
connection with such litigation, including any appeal therefrom.


This letter agreement is for the benefit of the Company, and shall be construed
(both as to validity and performance) and enforced in accordance with, and
governed by, the laws of the State of Colorado applicable to agreements made and
to be performed wholly within such jurisdiction. This letter agreement shall
remain in full force and effect until the earlier of the date that is three
years from the termination of the undersigned’s employment by the Company or the
date that this agreement is terminated by the Company.


Please confirm your agreement with the foregoing by signing and returning one
copy of this letter to the undersigned whereupon this letter agreement shall
become a binding agreement.



 
Very truly yours,
         
/s/ Adam Self
 
Adam Self
 
Individual
AGREED AND ACCEPTED as
 
of the date first written above:
     
FRIENDLYWAY CORP.
     
By: /s/ Kenneth J. Upcraft
 
Kenneth J. Upcraft
 
President and CEO
 


--------------------------------------------------------------------------------










Exhibit “B”


Agreement Not to Compete
 
 
 
 
 

 

--------------------------------------------------------------------------------




AGREEMENT NOT TO COMPETE


THIS AGREEMENT NOT TO COMPETE is entered into by and between Friendlyway Corp.,
a Nevada corporation (“Employer”), and Adam Self (“Employee”).


WHEREAS, Employee is employed by Employer as Chief Information Officer, pursuant
to an employment agreement (the “Employment Agreement”); and


WHEREAS, as a condition to such employment, Employee has agreed to sign and be
bound by this Agreement Not to Compete; and


NOW, THEREFORE, the parties agree as follows:


Section 1. Covenant Not to Compete. Employee acknowledges that, as a key
management employee of Employer, Employee will be involved, on a high level, in
the development, implementation and management of the national and international
business strategies and plans of Employer, which shall consist of Employer and
such other business units, divisions, subsidiaries or other entities of Employer
as Employer shall determine in its sole discretion from time to time. By virtue
of Employee’s unique and sensitive position and special background, employment
of Employee by a competitor of Employer represents a serious competitive danger
to Employer, and the use of Employee’s talent and knowledge and information
about Employer’s business, strategies and plans can and would constitute a
valuable competitive advantage over Employer. In view of the foregoing, Employee
covenants and agrees that, if (i) Employee’s employment with Employer is
terminated for just cause or (ii) if Employee voluntarily resigns from his
employment with Employer, then, for a period of one year after the date of such
termination, Employee will not engage or be engaged as, in any capacity,
directly or indirectly, including, but not limited to, employee, agent,
consultant, manager, executive, owner or stockholder (except as a passive
investor holding less than 5% equity interest in any enterprise the securities
of which are publicly traded) in any business entity engaged in competition with
any business conducted by Employer on the date of termination. Employee further
agrees that, if his employment shall cease pursuant to the change-in-control
provision of the Employment Agreement, then, for so long thereafter as Employee
shall receive compensation under the Employment Agreement, Employee shall not
engage in the activities prohibited by the preceding sentence. This Agreement
Not to Compete shall survive the termination or expiration of the Employment
Agreement. If any court determines that this Agreement Not to Compete, or any
part hereof, is unenforceable because the duration or geographic scope of such
provision, such court shall have the power to reduce the duration or scope of
such provision, as the case may be, and, in its reduced form, such provision
shall then be enforceable.


For purposes of this Agreement, “just cause” shall have the same meaning as set
forth in Section VII (B) of the Employment Agreement of even date between the
parties.


Section 2. Continuing Obligations. Employee agrees that, for one year following
(i) his termination of employment with Employer for just cause or (ii) his
resignation as an employee of Employer, Employee shall keep Employer informed of
the identification of Employee’s employer and the nature of such employment or
of Employee’s self-employment. Employer agrees that, within fifteen days after
receiving notice pursuant to this Section 2 of the identification of the
prospective employer, the nature of the employment or self-employment or any
change therein, Employer will advise Employee as to whether such employment
constitutes a violation of Section 1 hereof. Section 3. Injunctive Relief.
Employee acknowledges that the violation of the covenants contained in this
Agreement would be detrimental and cause irreparable injury to Employer and its
affiliates which could not be compensated by money damages. Employee agrees that
an injunction from a court of competent jurisdiction is the appropriate remedy
for these provisions, and consents to the entry of an appropriate judgment
enjoining Employee from violating these provisions in the event there is a find
of their breach.


Section 4. Severability of Covenants. Each of the covenants contained in this
Agreement are independent covenants, which may be available to or relied upon by
Employer and its affiliates in any court of competent jurisdiction. If any one
of the separate and independent covenants shall be deemed to be unenforceable
under the laws of any state of competent jurisdiction, each of the remaining
covenants shall not be affected thereby. Notwithstanding the provisions of this
Section 4, it is understood that every benefit received by Employee by virtue of
this Agreement is consideration for each separate covenant contained herein.



--------------------------------------------------------------------------------


Section 5. Governing Law. This Agreement shall be governed by the laws of the
State of Colorado.


Section 6. Other Remedies. The undertakings herein shall not be construed as any
limitation upon the remedies
Employer might, in the absence of this Agreement, have at law or in equity.


INTENDING to be legally bound hereby, Employer and Employee hereby duly execute
this Agreement Not to Compete as of the date indicated below.





   
FRIENDLYWAY CORP.
                       
Date: August 2, 2006
 
By: /s/ Kenneth J. Upcraft
   
Kenneth J. Upcraft
   
President and CEO
                 
Date: August 2, 2006
 
/s/ Adam Self
   
Adam Self
   
Individual


